DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/7/2021 has been entered.
The objections over the Drawings presented in the Office Action mailed 1/11/2021 have been withdrawn based on the amendment filed 4/7/2021.
The rejections under 35 U.S.C. 112(a) presented in the Office Action mailed 1/11/2021 have been withdrawn based on the amendment filed 4/7/2021.  The examiner notes that a new rejection of Claim 11 under 35 U.S.C. 112(a) based on the amendment filed 4/7/2021 is presented below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the electronic component externally mounted to the heat dissipating structure of Claim 11 lines 1-2 

Claim Objections
Claim 12 is objected to because of the following informalities:
With regards to Claim 12, line 13 “the heat dissipating fin” should be --heat dissipating fins--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to Claim 11, lines 1-2 recite the limitation “further comprising: an electronic component externally mounted to…the heat dissipating structure”.  The Specification and Drawings as originally filed do not disclose or show an electronic component externally mounted to the heat dissipating structure.  While the Specification discusses in paragraphs 69-70 and 74 a device [130] mounted to a support arm, and paragraph 62 discusses a variety of devices including a speaker/microphone [104], smoke detector/air quality sensor [106], camera/occupancy sensor [108], switches [110], and indicator lights [112] can be installed in the access door [100] of the housing, the Specification and Drawings fail to show or disclose any electronic component externally mounted to the heat dissipating structure.  Therefore, such limitation constitutes new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 23, lines 13-14 recite the limitations “wherein the housing and the heat dissipating structure are spaced apart from the heat sink fins to define an air gap therebetween”.  However, Claim 23 lines 5-7 recite the limitation “a heat dissipating structure including a heat sink having a plurality of monolithically formed heat dissipating fins, wherein at least one of the heat dissipating fins extends outward from a perimeter of the heat sink”. There is insufficient antecedent basis for the limitation “the heat sink fins” in the claim language.  Furthermore, it is unclear as to whether “the heat sink fins” are intended to be additional fins associated with the heat sink or with another portion of the device, or whether the heat sink fins are intended to be the heat dissipating fins of Claim 23 lines 5-7.  Additionally, should the “heat sink fins” of Claim 23 lines 13-14 be intended to be the same as the “heat dissipating fins” of Claim 23 lines 5-6, it is unclear as to how the heat dissipating structure, which includes the heat dissipating fins, can be spaced apart from the heat sink fins being the heat dissipating fins.  Else, should the “heat sink fins” of Claim 23 lines 13-14 be intended to be different from the “heat dissipating fins” of Claim 23 lines 5-6, the structural relationship between the heat sink fins and the remainder of the device is unclear.  Due to the extensive lack of clarity regarding these limitations, Claim 23 has not been further treated on the merits.  The applicant is encouraged to better define in the claim language the intended arrangement of fins and relationship between the intended fins and other structural elements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10, 12-17, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0033419).
With regards to Claim 1, Kim et al. discloses an integrated ceiling device comprising: a mechanical arrangement comprising a housing (comprising the housing formed by portion [100] between portion [200] and element [400] and substantially retaining electrical assembly [810], see paragraph 61 and Figure 3) retaining an electrical assembly (comprising the assembly including electronic device [810], see paragraph 61 and Figure 2), a heat dissipating structure [300] including a heat sink [310,330,340] having a plurality of heat dissipating fins [320] (see paragraphs 39 and 41 and Figures 2 and 3), and at least one light source (comprising the at least one light source [520], see paragraph 47 and Figure 2) thermally coupled to and disposed on the heat sink [310,330,340]  (see paragraphs 32 and 39 and Figures 2 and 3), wherein at least one of the heat dissipating fins [320] extends outward from a perimeter of the heat sink [310,330,340]  (see paragraph 41 and Figures 2 and 3), wherein the housing [100] is isolated and separated from the heat dissipating structure [300] by a through air gap (see paragraphs 38-40 and Figure 3), wherein the housing extends above and is positioned about a central vertical axis of the heat dissipating structure [300] (see Figures 2 and 3), and wherein the housing is mechanically and electrically coupled to the heat dissipating structure [300] (see paragraph 39 and Figure 3) and cool air flowing by the at least one of the heat dissipating fins [320] removes hot air formed in the air gap between the housing and the heat dissipating structure [300] coupled to the at least one light source [520] (see paragraphs 58 and 67 and Figure 3).
Kim et al. does not explicitly disclose the heat dissipating fins are monolithically formed with the heat sink.  However, Kim et al. does disclose the heat dissipating fins [320] are formed on portion [310] of the heat sink [310,330,340], and that the assembly [300] may be made of material capable of absorbing and externally dissipating heat (see Kim et al. paragraph 39).  Therefore, it would have been obvious to one of ordinary skill in the art to form the heat dissipation assembly of Kim et al. such that the heat dissipating fins are monolithically formed with the heat sink in order to manufacture the heat sink with heat dissipating fins to simplify the manufacturing process, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat dissipating fins and heat sink of Kim et al. such that the heat dissipating fins are monolithically formed with the heat sink.  One would have been motivated to do so in order to simplify the manufacturing process.

With regards to Claim 2, Kim et al. discloses the device as discussed above with regards to Claim 1.
Kim et al. further discloses the at least one light source [520] coupled to the heat sink [310,330,340] directs light in a direction opposite to a surface the light source [520] is coupled to (see paragraphs 48 and 50 and Figures 2 and 3).

With regards to Claim 3, Kim et al. discloses the device as discussed above with regards to Claim 1.
Kim et al. further discloses the monolithically formed heat dissipating fins [320] are disposed at least on an outer perimeter of the heat sink [310,330,340] (see paragraph 41 and Figures 2 and 3).

With regards to Claim 5, Kim et al. discloses the device as discussed above with regards to Claim 1.
Kim et al. further discloses an optical assembly [700] coupled to the heat dissipating structure [300] (see paragraph 53 and Figure 3).

With regards to Claim 6, Kim et al. discloses the device as discussed above with regards to Claim 5.
Kim et al. further discloses the optical assembly [700] is coupled to the at least one light source [520] retained by the heat dissipating structure [300], and wherein the optical assembly [700] comprises at least one of a refractor and a reflector (see paragraph 53 and Figure 3).

With regards to Claim 10, Kim et al. discloses the device as discussed above with regards to Claim 1.
Kim et al. does not explicitly disclose the heat sink has a customizable form.  However, Kim et al. does disclose the shape of body [100] forming at least the housing may have a cylindrical shape, or polygonal prism shape (see Kim et al. paragraph 36), the heat dissipating structure [300] is coupled to and fixed to lower support portions [120] of body [100] (see Kim et al. paragraph 39 and Figures 2 and 3), and the shape of the heat dissipating structure [300] substantially mimics the shape of the lower portion of body [100] to cover the lower portion of the body [100] (see Kim et al. paragraph 40 and Figures 2 and 3).  Therefore, one of ordinary skill in the art would be able to include a heatsink with a customizable form in order to match the customizable shape of the lower portion of a body forming part of the device to which the heat sink is coupled.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heatsink of Kim et al. to have a customizable form.  One would have been motivated to do so in order to match the customizable shape of the lower portion of a body forming part of the device to which the heat sink is coupled (see Kim et al. paragraphs 39 and 40).

With regards to Claim 12, Kim et al. discloses an integrated ceiling device comprising: a mechanical arrangement comprising a housing (comprising the housing formed by portion [100] between portion [200] and element [400] and substantially retaining electrical assembly [810], see paragraph 61 and Figure 3) retaining an electrical assembly (comprising the assembly including electronic device [810], see paragraph 61 and Figure 2), a heat dissipating structure [300] including a heat sink [310,330,340] having a plurality of heat dissipating fins [320] (see paragraph 41 and Figures 2 and 3), and a plurality of light sources [520] thermally coupled to the heat sink [310,330,340] (see paragraphs 32 and 39 and Figures 2 and 3), wherein at least one of the heat dissipating fins [320] extends outward from a perimeter of the heat sink [310,330,340] (see paragraph 41 and Figures 2 and 3), wherein the housing [100] is isolated and separated from the heat dissipating structure [300] by a through air gap (see paragraphs 38-40 and Figure 3), wherein the housing  extends above and is disposed about an interior vertical axis of the heat dissipating structure [300] (see Figures 2 and 3), and wherein at least a portion of the housing is mechanically and electrically coupled to the heat dissipating structure [300] (see paragraph 39 and Figure 3) and at least a bottom surface (comprising a lower end of portion [100] extending from the housing, see Figure 2) of the housing is cooled by air flowing by at least one of the heat dissipating fin [320] extending outward from the perimeter of the heat sink[310,330,340] and a central through opening [312] in the heat dissipating structure [300] (see paragraphs 40, 58, and 67 and Figures 2 and 3).
Kim et al. does not explicitly disclose the heat dissipating fins are monolithically formed with the heat sink.  However, Kim et al. does disclose the heat dissipating fins [320] are formed on portion [310] of the heat sink [310,330,340], and that the assembly [300] may be made of material capable of absorbing and externally dissipating heat (see Kim et al. paragraph 39).  Therefore, it would have been obvious to one of ordinary skill in the art to form the heat dissipation assembly of Kim et al. such that the heat dissipating fins are monolithically formed with the heat sink in order to manufacture the heat sink with heat dissipating fins to simplify the manufacturing process, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. In re  Larson, 144 USPQ 347, 349 (CCPA 1965).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heat dissipating fins and heat sink of Kim et al. such that the heat dissipating fins are monolithically formed with the heat sink.  One would have been motivated to do so in order to simplify the manufacturing process.

With regards to Claim 13, Kim et al. discloses the device as discussed above with regards to Claim 12.
Kim et al. further discloses at least one of the plurality of light sources [520] coupled to the heat sink [310,330,340] directs light in a direction substantially perpendicular to a surface the light source [520] is coupled to (see paragraphs 48 and 50 and Figures 2 and 3).

With regards to Claim 14, Kim et al. discloses the device as discussed above with regards to Claim 13.
Kim et al. further discloses the monolithically formed heat dissipating fins [320] coupled to the heat sink [310,330,340] are disposed at least on a perimeter of the heat sink (see paragraph 41 and Figures 2 and 3).

With regards to Claim 15, Kim et al. discloses the device as discussed above with regards to Claim 12.
Kim et al. further discloses an optical assembly [700] coupled to at least one light source [520] of the plurality of light sources [520] (see paragraph 53 and Figure 3).

With regards to Claim 16, Kim et al. discloses the device as discussed above with regards to Claim 15.
Kim et al. further discloses the optical assembly [700] coupled to the at least one light source [520] is retained by the heat dissipating structure [300], and comprises at least one of a refractor and a reflector (see paragraph 53 and Figure 3).

With regards to Claim 17, Kim et al. discloses the device as discussed above with regards to Claim 12.
Kim et al. further discloses at least one of the plurality of light sources [520] is configured to direct light in a direction away from the heat dissipating structure [300] of the mechanical arrangement (see paragraphs 48 and 50 and Figures 2 and 3), and wherein at least one of the plurality of light sources [520] is coupled to the heat dissipating structure [300] (see paragraphs 45 and 48 and Figure 3).

With regards to Claim 22, Kim et al. discloses the device as discussed above with regards to Claim 13.
Kim et al. does not explicitly disclose the heat sink has a customizable form.  However, Kim et al. does disclose the shape of body [100] forming at least the housing may have a cylindrical shape, or polygonal prism shape (see Kim et al. paragraph 36), the heat dissipating structure [300] is coupled to and fixed to lower support portions [120] of body [100] (see Kim et al. paragraph 39 and Figures 2 and 3), and the shape of the heat dissipating structure [300] substantially mimics the shape of the lower portion of body [100] to cover the lower portion of the body [100] (see Kim et al. paragraph 40 and Figures 2 and 3).  Therefore, one of ordinary skill in the art would be able to include a heat sink with a customizable form in order to match the customizable shape of the lower portion of a body forming part of the device to which the heat sink is coupled.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heatsink of Kim et al. to have a customizable form.  One would have been motivated to do so in order to match the customizable shape of the lower portion of a body forming part of the device to which the heat sink is coupled (see Kim et al. paragraphs 39 and 40).

With regards to Claim 24, Kim et al. discloses the device as discussed above with regards to Claim 1.
Kim et al. further discloses the electrical assembly includes at least one of: a communication device, a sensing device, a processing device, and output device, and a power supply device (see paragraph 61; the electrical assembly includes at least power supply module [810]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0033419) in view of Frank (US 2012/0212945).
With regards to Claim 4, Kim et al. discloses the device as discussed above with regards to Claim 1.
Kim et al. does not disclose an outer surface of the housing comprises a plurality of heat dissipating fins.
Frank teaches an outer surface of the housing [20] comprises a plurality of heat dissipating fins [26] (see paragraph 20 and Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Kim et al. to include an outer surface of the housing comprising a plurality of heat dissipating fins as taught by Frank.  One would have been motivated to do so in order to enhance heat dissipation from the electrical assembly housed therein (see Frank paragraph 20).

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0033419) in view of TerHovhannisyan (US 2011/0309751).
With regards to Claim 8, Kim et al. discloses the device as discussed above with regards to Claim 1.
Kim et al. further discloses an access cover [200] coupled to the housing (see paragraphs 36 and and Figures 2 and 3).
Kim et al. does not explicitly disclose the access cover is removable.
Ter-Hovhannisyan teaches a removable access cover [44] coupled to the housing (comprising the housing formed by portions [38,62] (see paragraph 30 and Figure 3; elements [48] substantially screw the cover [44] onto the housing portion [62], thereby substantially being removable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the access cover of Kim et al. to be removable as taught by Ter-Hovhannisyan.  One would have been motivated to do so in order to provide a screw-type relationship between the access cover and the housing (see Ter-Hovhannisyan paragraph 30).

With regards to Claim 9, Kim et al. and Ter-Hovhannisyan disclose the device as discussed above with regards to Claim 8.
Kim et al. further discloses at least one electronic device [810] (see paragraph 61).
Kim et al. does not disclose the at least one electronic device is coupled to the removable access cover of the housing.  However, Kim et al. does disclose that the access cover [200] closes off an upper portion of the housing (see Kim et al. paragraph 36), and the at least one electronic device [810] is disposed in a space between the upper cover [200] and fan [400] (see Kim et al. paragraph 61).  Therefore, one of ordinary skill in the art would be able to couple the at least one electronic device [810] to the removable access cover of the housing in order to provide a fixed location for the at least one electronic device spaced from the fan [400] so that the at least one electronic device does not impede rotation of the fan [400] to allow the fan to force air through the device and cool the elements within the device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the at least one electronic device of Kim to be coupled to the removable access cover of the housing.  One would have been motivated to do so in order to provide a fixed location for the at least one electronic device spaced from the fan so that the at least one electronic device does not impede rotation of the fan to allow the fan to force air through the device and cool the elements within the device (see Kim et al. paragraph 58).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0033419) in view of Donegan (US 2011/0249441).
With regards to Claim 11, Kim et al. discloses the device as discussed above with regards to Claim 1.
Kim et al. does not explicitly disclose an electronic component externally mounted to at least one of the housing, the heat dissipating structure, and an arm.
Donegan teaches an electronic component [42] (see paragraph 24 and Figure 4) externally mounted to at least one of the housing, the heat dissipating structure (comprising portion [26]), and an arm (see Figure 4; the electronic component [42] is substantially mounted to the heat dissipating structure externally to heat dissipating structure [26]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kim et al. to include n electronic component externally mounted to at least one of the housing, the heat dissipating structure, and an arm as taught by Donegan.  One would have been motivated to do so in order to provide a video camera capability to the device (see Donegan paragraphs 23 and 24) to improve security of an area in which the device is mounted (see Donegan paragraph 5).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0033419) in view of Oyama (US 2010/0277105).
With regards to Claim 21, Kim et al. discloses the device as discussed above with regards to Claim 12.
Kim et al. does not disclose at least one of the plurality of light sources is configured to be remotely controlled.
Oyama teaches at least one of the plurality of light sources is configured to be remotely controlled (see paragraph 77).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least one of the plurality of light sources of Kim et al. to be configured to be remotely controlled as taught by Oyama.  One would have been motivated to do so in order to allow a user to turn at least one light source of the plurality of light sources on/off from a remote location (see Oyama paragraphs 78 and 79).

Allowable Subject Matter
Claims 7 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With regards to Claim 7, the prior art of record fails to disclose or fairly suggest at least the at least one light source is a first light source which directs light in a first direction perpendicular to a surface of the heat sink and the mechanical arrangement further comprises a second light source disposed above the first light source and directs light in a second direction opposite the first direction, in combination with the limitations of Claim 1 from which Claim 7 depends.
With regards to Claim 18, the prior art of record fails to disclose or fairly suggest at least a first and second light source of the plurality of light sources are configured to direct light in a direction opposite that of one another, in combination with the limitations of Claims 12 and 17 from which Claim 18 depends.

Response to Arguments
With regards to the applicant’s argument regarding the content of the Specification in US application 14/151245 concerning the limitations of Claim 19 providing basis for the limitations of Claim 19, and the amendments to Claim 20, the examiner acknowledges the priority date of the ‘245 application providing support for such limitations, and that the amendments to Claim 20 have removed the limitations in question regarding its priority date.
Applicant's arguments regarding the rejections under 35 U.S.C. 103 filed 4/7/2021 have been fully considered but they are not persuasive.
With regards to the applicant’s argument that Claims 1 and 12 are patentable due to the deficiencies not disclosed or suggested by the Ter-Hovhannisyan reference, the examiner directs the applicant to the above rejection of Claims 1 and 12 over Kim et al., provided in the present Office Action due to the amendments to Claims 1 and 12 filed 4/7/2021.
With regards to the applicant’s arguments pertaining to the limitations of Claim 23, the examiner directs the applicant to the above discussion of the rejection of Claim 23 under 35 U.S.C. 112(b), and further to the rejections of Claims 1 and 12 under 35 U.S.C. 103 for discussion of the disclosure, teaching, and suggestions of the Kim et al. reference pertaining to limitations found in Claims 1 and 12 similar to those of Claim 23.  While Claim 23 has not been rejected under 35 U.S.C. 103 over Kim et al. in the present Office Action, the applicant is put on notice to review the disclosure, teachings, and suggestions by at least the Kim et al. reference pertaining to the limitations intended for Claim 23.
With regards to the applicant’s argument that the cited art fails to disclose or suggest the limitations of new Claim 24, the examiner directs the applicant to the above rejection of Claim 24 under 35 U.S.C. 103 over Kim et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875